Citation Nr: 1421432	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-20 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychological disability to include posttraumatic stress disorder (PTSD) and major depressive disorder with anxiety and paranoia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of the Appeal, the Veteran's claims file was transferred to the Pittsburgh, Pennsylvania RO and then, upon the request of the Veteran, to the Roanoke, Virginia RO which properly has jurisdiction over the claim.

By way of history, The Board notes the Veteran is currently homeless, and the record demonstrates that he is transient living at one time in Thailand.  However, he has maintained a P.O. Box in Washington, D.C. in which he has directed the VA to send his correspondence.  Initially, it appears there was confusion on his statement that he was in Thailand which caused the Veteran's file to be transferred to the Pittsburgh RO, as that office has jurisdiction of claims from Veteran's living abroad.  The Veteran after learning of this transfer requested that his claims file be transferred to the RO in Washington, D.C.  The VA responded by transferring the claims file to the Roanoke, Virginia RO which has jurisdiction of claims originating in Washington D.C.  

In April 2014, the Veteran presented sworn testimony during a Board hearing in Washington, D.C. which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board has reviewed the Veteran's electronic record prior to rendering a remand in this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim for service connection.

The Board acknowledges that the Veteran was not provided with a VA examination addressing the claim for service connection for his claim for a psychological disability.

The United States Court of Appeals for Veterans Claims (Court) has held a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under the circumstances presented in this case, the Board finds that the Veteran has met the requirements established in McLendon.  (1) The Veteran has submitted an August 2008 VA medical report which documents persistent and/or recurrent symptoms of a psychological disability.  (2) The Veteran's service treatment record's include a December 2003 "Report of Medical History" wherein the Veteran checked the following boxes in the affirmative: "nervous trouble of any sort (including anxiety or panic attacks)", "frequent trouble sleeping", "received counseling of any type", and "depressive or excessive worry."  The Veteran goes on to hand write in this report the statements, "anxiety", "jumpin my sleep, and tired through out the day", "was depressed in Korea for anxiety", and "both[depressed and anxious] during t[e]nure in Korea.  (3) The August 2008 VA medical report indicates that the Veteran's "anxiety and depression, more likely than not, comes from his experiences that occurred in Korea, for which he continues to require therapy."  Considering the foregoing, the Board finds that the all elements are met here.  Therefore, the Board finds the Veteran should be afforded a VA examination.

The Board notes that in March 2013 the RO provided a memorandum that the Veteran's personnel records were unavailable.  This memorandum listed three efforts that were undertaken: (1) a search of the Defense Personnel Records Information Retrieval System (DPRIS); (2) a negative response from DPRIS; and (3) a search of the Pittsburgh RO.  However, in a March 2013, an RO official noted in the claims file, "the Veteran's SOJ (c-file) is located in the Seattle RO. Has a search for records been completed at the Seattle RO for the Veteran's Personnel records?"  The claims file does not indicate that this question was answered, and thus, the Board finds that additional development is need before it can find that these records are unavailable.

There is also outstanding VA medical evidence.  In the August 2008 VA medical report, the VA social worker indicated that she has "met with Mr. [redacted] on a monthly basis since January 2008, in a therapy process in Mental Health Clinic at the American lake VA."  VA has not attempted to obtain these records.  VA has constructive knowledge of documents generated by VA medical facilities even if the said records are not physically part of the claims file.  38 C.F.R. § 3.159(c)(2) (2013)  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The AOJ should attempt to obtain copies of records pertinent to the Veteran's psychiatric treatment, which have not yet been associated, which include the psychiatric treatment at the VA Puget Sound Health Care System and the VA Puget Sound Health Care System - American Lake Division.  Any archived records should be retrieved from storage.

If the AOJ cannot obtain records identified, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

2.  The appropriate personnel should conduct a search of Seattle RO for the Veteran's personnel records following the appropriate procedure.

3.  Request the Veteran's service personnel records and submit his completed forms for processing to the appropriate federal agencies, including the National Archives and Records Administration (NARA), the National Personnel Records Center (NPRC), and the Defense Personnel Records Imaging System.  These agencies also should be requested to furnish the unit history for the unit the veteran was assigned to and any military judicial proceedings that were conducted.  If no additional service records or unit histories can be found, or if they have been destroyed, ask for specific confirmation of that fact.  

4.  Thereafter, schedule the Veteran for a VA examination.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

In scheduling the VA examination, the Board asks the RO/AMC to be cognizant of the Veteran statements that he is homeless, stays in airports, affordable third world countries, and receives his mail through a P.O. Box in Washington, D.C. which he has his family check.  

The VA examiner should review the service treatment records and any post-service records contained in the claims folder and take a detailed history from the Veteran regarding his disability, and continuity of symptoms since his service.  After considering the pertinent information in the record in its entirety, the VA examiner should identify all acquired psychological disabilities.

For any psychological disability identified the VA examiner is asked to opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any such identified acquired psychological disabilities is/are related to such service. 

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for an acquired psychological disability to include PTSD and major depressive disorder with anxiety and paranoia.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



